                                      EMPLOYMENTAGREEMENT


EMPLOYMENTAGREEMENT,dated as of January 7, 2014, between LIBRACAPITALUS, INC, a Delaware
corporation having an office at 134 East 40th Street, New York, New York 10016 (the "Company"), and
Steven J. Brooks, an individual residing at 75 Inwood Drive, Darien, CT 06820.


        WHEREAS,the Company desires to employ the Employee and the Employee desire to be
employed by the Company under the terms and conditions set forth herein.


        NOW, THEREFORE,for good and valuable consideration, the receipt and sufficiency for which
are hereby acknowledged, the parties hereby agree as follows:


        1.      Retention as Employee: Duties. The Company hereby employs the Employee in the
position of Associate. The Employee hereby accepts such employment agrees to devote the Employee's
full business time, attention and energies to the performance of the Employee's duties hereunder.


        2.      Compensation. For all services rendered hereunder by the Employee, the Company
shall pay the Employee a base salary ("Base Salary") at an annual rate of $110,000.00 payable by
periodic instalments in accordance with the Company's regular payroll practices as in effect from time to
time. The Company, in its sole and absolute discretion, may determine to increase the Base Salary from
time to time. The Company, in its sole and absolute discretion, may determine to award the Employee a
bonus for services performed during any calendar year, which, if awarded, would be payable in the year
following the year in which such service were provided. All amounts of compensation, and such other
amounts payable to the Employee under this Agreement, are subject to all applicable tax, Social Security
and other legally required withholding pursuant to any law of regulation.


       3.         Benefits and Reimbursement. During the term of this Agreement, the Employee shall be
entitled to the following benefits (collectively, "Benefits"):


               a)       The Employee shall be entitled to take paid vacation during each calendar year
in accordance with the provisions of Libra Capital US, Inc. Employee Handbook ("Handbook"), which is
subject to unilateral amendment by the Company in its sole and absolute discretion. Vacation may be
taken at the mutual convenience of the Employee and the Company. Up to five unused vacation days
may be carried over to any succeeding calendar year.
               b)      The Employee shall be entitled to participate in the Company's employee
benefit plans maintained for employees generally, in accordance with the provisions of the plan
documents under which such plans are maintained. Such benefit plans are subject to unilateral
discretion may be limited by applicable law.
               c)      The Employee shall be reimbursed by the Company for all reasonable business
expenses incurred by the Employee in connection with the performance of the Employee's services
under this Agreement, subject to the Company's policies in effect from time to time with respect to such



                                                   1
expenses, including the Company's requirements with respect to reporting an documentation of such
expenses.


        4.      No Other Business Activities. The Employee shall not, during the term of this
Agreement, be engaged in any other business activity without prior written consent of the Company,
except that the foregoing shall not be deemed to prevent the Employee from making and supervising
passive investments in other and different businesses, provided that the same (a) are not in completion
with the business of the Company and (b) do not interfere with the performance of the Employee's
duties hereunder; provided, however, that notwithstanding the foregoing, the Employee may own,
directly or indirectly, solely as an investment, securities of any such person which are traded on any
national securities exchange or NASDAQif the Employee (A) is not a controlling person of, or a member
of a group which controls, such person and (B) does not, directly or indirectly, own 5% or more of any
class of securities of such person.


       5.       Company Policies. The Employee will be subject to all rules and policies applicable to
employees of the Company generally or at Employee's level as set forth in the Handbook or as otherwise
provided by the Company.


        6.       Representations. The Employee represents and warrants to the Company that the
Employee is not party to any agreement or any other contractual or other binding obligations or subject
to any applicable policy that would prevent or restrict the Employee from performing the Employee's
duties and responsibilities for the Company, including, without limitation, any agreements or other
obligations or documents relating to non-competition, non-solicitation of clients, customers or
employees, confidentiality, trade secrets or proprietary information.


        7.      Confidentiality.


                a)       The Employee acknowledges that the Employee has been inform by the
Company that as a result of the Employee's employment by the Company, the Employee will obtain
proprietary, trade secrets and confidential information concerning the business of the Company and its
Affiliates, the owners of the Company and its Affiliates, employees of the Company and its Affiliates, and
the family members of such owners and employees, including without limitation: (i) discoveries, ideas,
concepts, software, plans, techniques, models, data or documentation relating to strategic and business
plans, investment and strategies and plans, and potential investment opportunities; (ii) the Employee's
compensation and other terms of this Agreement; (iii)financial information relating to the Company and
Affiliates; (iv) financial and personal information relating to the owners of the Company and its Affiliates,
employees of the Company and its Affiliates, and the family members of such owners and employ~es;
and (v) information that is provided to the Company or its Affiliates in confidence, or subject to
confidential agreements, in connection with investments or potential investments (collectively,
"Confidential Information")    and any corporation, limited liability company, partnership, limited
partnership, or any other form of business enterprise, other than the Company, in which Libra directly or
indirectly has an ownership interest. The Employee further acknowledges that the Company's Affiliates,

                                                     2
and the family members of such owners and employees, are third party beneficiaries of the
confidentiality protection in this Section 7.
                 b)      The Employee agrees that the Employee will not at any time, either during the
term of this Agreement or thereafter, divulge to any person, firm, corporation or any other entity or
otherwise make use of any Confidential Information obtained or learned by the Employee during the
course of the Employee's employment with the Company, or prior to the commencement hereof, with
regard to the operational, financial, business or other affairs of the Company, its owners, officers and
directors except (i) in the course of, and to the extent necessary in, the proper performance of the
Employee's duties hereunder, (ii) with the Company express written consent (iii) to the extent that any
such information is in the public domain other than as a result of the Employee's breach of any of the
Employee's obligations hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process.      In the event that the Employee shall be required to make a disclosure
pursuant to the provisions of clause (iv) above, the Employee promptly, but in no event more than two
business days after learning of such subpoena, court order or other government process nor less than
24 hours prior to the return date for any such subpoena, court order or other government process, shall
notify (by personal delivery or by telecopy, confirmed by mail) the Company and , at the Company's
expense, the Employee shall (1) take all necessary steps requested by the Company to defend against
the enforcement of such subpoena, court order or government process, and (2) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating to the enforcement
thereof.
             c)    Upon termination of the Employee's employment with the Company, or at any
time the Company may so request, the employee will promptly deliver to the Company al data,
memoranda, notes, record, reports, manuals, drawings, blueprints and other documents and all
computer software, hardware and discs and any other memory storage facility (and all copies thereof)
relating to the business of the Company and al property associated therewith, which the Employee may
then possessor have under the Employee's control, other than information relating to the Employee's
own compensation and benefits.


       8.       Term: Employment-At-Will. This Agreement shall commence on [date] or such other
date as is agreed between the Company and Employee. This Agreement is for an indefinite term, with
the understanding that the Employee's employment with the Company is at-will. The Employee may
resign at any time for any reason by giving written notice to the Company of the date of such resignation
at least two weeks in advance of the resignation date. The Company may terminate the Employee's
employment at any time for any reason by giving written notice to the Employee of the date of such
termination at least two weeks in advance of the termination date, except that: (a) the Company may
terminate employment for Cause without advance notice; and (b) for a termination for reasons that
then Cause, the Company may, it is sole and absolute discretion, provide a shorter or no notification
period, and pay the Employee's base salary for the number of additional working days the Employee
would have worked if the Employee had received two weeks notice. For purposes of this Section 8,
"Cause" means shall mean (i)violation of Company policies; (ii) refusal to perform the Employee's duties,
responsibilities or obligations, or other insubordination; (iii) fraud, theft, misappropriation of funds,
embezzlement or dishonesty; or (iv) conviction of a crime or please of guilty or   nolocontenderinvolving

                                                    3
a crime, whether or not involving the Company. If the Employee's employment ceases for any reason,
this Agreement shall terminate as of the date of such termination, except for the obligations set forth in
Section 7 of this Agreement, which shall continue in effect after employment ceases for any reason, and
the provisions in Sections 9, 10 and 11 as such provisions apply to any dispute between the Employee
and the Company that arose before the termination of employment, or that arises under Section 7 at
any time.
        9.       Injunctive and Other Equitable Relief.


                a)       The Employee agrees that: (i) the Company and its Affiliates, the owners of the
Company and its Affiliates, employees of the Company and its Affiliates, and the family member of such
owners and employees, will suffer substantial damage which will be difficult to compute if the Employee
breaches any of the terms, provisions or conditions in Section 7 of this Agreement; and (ii) the
provisions of Section 7 of this Agreement are reasonable and necessary for the protection of the
business of the Company and its Affiliates, and the privacy interests of the owners of the Company and
its Affiliates, employees of the Company and its Affiliates, and the family members of such owners and
employees. The Employee, therefore, consents and agrees that if the Employee violates any of the
provisions of Section 7 hereof, the Company shall be entitled, in addition to any other remedies it may
have at law, to the remedies of injunction specific performance and other equitable relief for a breach
by the Employee of Section 7 of this Agreement from any court of competent jurisdiction. This Section 9
shall not, however, be construed as a waiver of any of the rights which the Company may have for
damage or otherwise.
                b)       Any waiver by the Company of a breach of any provision of Section 7 hereof
shall not operate or be construed as a waiver of any subsequent breach of such provision or any other
provision hereof.
               c)      The Employee agrees that if one or more of the provisions contained in Section
7 shall for any reason be held to be excessively broad as to scope, activity or subject to as to be
unenforceable, such provision or provisions shall be construed by the appropriate judicial body by
limiting and reducing it or them so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.
               d)      The Employee's obligations under Section 7 shall be binding upon the
Employee's heirs, executors, administrators and legal representatives.


        10.     Arbitration.   The Company and the Employee agree that any claim, dispute or
controversy arising under or in connection with this Agreement, or otherwise in connection with the
Employee's employment by the company or termination of the Employee's employment (including,
without limitation, any such claim, dispute or controversy arising under any federal, state or local
statute, regulation or ordinance or any of the company's employee benefit plans, policies or programs),
except for any claim in which the Company seeks injunctive or other equitable relief against the
Employee for violating Section 7 of this Agreement (whether the Company solely seeks equitable relief
or seeks both equitable and legal relief), shall be resolved solely and exclusively by binding, confidential,
arbitration. The arbitration shall be held in New York City, New York. The arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes (the "Rules") of the

                                                     4
American Arbitration Association ("the AAA") in effect at the time of the arbitration, except that the
Company pay all filing fees, forum fees and arbitrator fees in connection with such arbitration.      The
award of the arbitrator shall be set forth in writing and be binding and conclusive on all parties. Any
action to enforce or vacate the arbitrator's award shall be governed by the Federal Arbitration Act, if
applicable, and otherwise by New York state law.
        11.       Miscellaneous.


                  a)     This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, except as otherwise provided in Section 10.
                  b)     This Agreement sets forth the entire agreement between the parties hereto
with respect to the subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements between the parties.
                  c)     No provision of this Agreement may be waived or amended, except by a writing
signed by the parties hereto .
                  d)     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and together which shall constitute one and the same instrument.
                  e)     This Agreement shall be binding upon and all inure to the benefit of, the parties
hereto and their respective successors, assigns and personal representatives.
                  f)     Any and all notices or other communications hereunder shall be sufficiently
given if sent by hand, overnight courier or by certified mail, return receipt requested, postage prepaid,
addressed to the party to receive the same as its or the Employee's address as set forth on page 1
hereof, or to such other address as the party to receive the same shall have specified by written notice
in the manner provided for this Section ll(f).   Such notices or other communications shall be deemed to
have been given upon receipt if given by hand or by overnight courier, and five days after the date
deposited in the mail.


       INWITNESSWHEREOF,the parties hereto have executed this Agreement as of the date first
above written .


                                                  LIBRACAPITALUS, INC.



::~~
Director of Human Resources, NY




By  ~
Steven J. Brook
                                          ,.1J:rbo1~
                                             I /




                                                     5
6
